[ggvz1jvmtnyw000001.jpg]

Exhibit 10.2

September 9, 2019

Mr. Robert Tirva

Via E-mail

Re: Employment Agreement

Dear Bob:

This letter agreement (the “Agreement”) confirms the terms of your employment
with Sonim Technologies, Inc. (the “Company” or “Sonim”).

1.Position and Duties. Beginning on September 9, 2019 (your “Start Date”), you
will serve as the Company’s Interim Chief Financial Officer (the “Interim CFO”),
reporting to the Company’s President and Chief Executive Officer (the “CEO”).
You will work at our facility located in San Mateo, California. Of course, Sonim
may change your position, duties, and work location from time to time, as it
deems necessary. You will devote your full business time and attention to the
business affairs of the Company, except for reasonable vacations and periods of
illness or incapacity. As a Sonim employee, you will be expected to abide by
Company rules and policies and to acknowledge in writing that you have read the
Company’s Employee handbook.

2.Compensation and Benefits.

(a)Base Salary. You will receive a base salary of $300,000 per year, less
required and designated payroll deductions and withholdings, and payable
according to the Company’s regular payroll schedule.  Your annual base salary
will be reviewed from time to time and is subject to change at the discretion of
the Compensation Committee of the Company’s Board of Directors.

(b)Benefits. You will be eligible to participate in the Company’s standard
employee benefits pursuant to the terms, conditions and limitations of the
applicable benefit plans. In the event of the consummation of a Change in
Control, the Company will use its reasonable best efforts to ensure that the
benefits provided to you following the Change in Control (assuming your
employment continues) will be equal to or greater than the benefits provided to
you as of the date of this Agreement.

(c)Cash Bonus Plan. As a member of senior management of the Company, you will be
eligible to participate under the Company’s Cash Bonus Plan, the current terms
of which are set forth on Exhibit A attached hereto.  Notwithstanding the terms
of the Company’s Cash Bonus Plan that require your continued employment through
the determination date of payment of an earned cash bonus, in the event that the
Company terminates your employment for any reason other than for Cause (as
defined herein), or your employment terminates due to your death or permanent
disability, or you resign for Good Reason, you will be entitled to receive a
pro-rata payment of your Target Bonus for the year of your termination based on
the number of months of your employment during the applicable bonus year and
based on full achievement of the EBITDA target under the Cash Bonus Plan.

(d)Equity Incentive Compensation. Subject to approval by the Board, you will
receive a target number of option equivalents valued at $652,200, split 50/50
between options (the “Options”) and restricted stock units (“RSUs”) with the
final allocation to be determined by Radford, the Company’s outside compensation
consultant. The RSUs and Options shall be subject to the terms and conditions of
the Company’s 2019Equity Incentive Plan, any amendments thereto, (the “Plan”)
and the applicable grant notice and award agreement.  The Options shall vest
with respect to 25% of the shares on

 

--------------------------------------------------------------------------------

[ggvz1jvmtnyw000001.jpg]

September 9, 2019

Page 2

 

 

the one year anniversary of the Start Date and the remainder of the shares shall
vest with respect to 1/48 of the shares in equal monthly installments
thereafter, subject to your continued service to the Company.  The RSUs shall
vest in equal yearly installments on each of the first, second, third and fourth
anniversaries of your Start Date, subject to your continued service to the
Company.

3.Proprietary Information Agreement and Company Policies. As a condition of your
employment, you must sign and abide by the Company’s standard form of
Employment, Confidential Information and Invention Assignment Agreement (the
“Proprietary Information Agreement”), a copy of which is attached hereto as
Exhibit B. In your work for the Company, you will be expected not to use or
disclose any confidential information, including trade secrets, of any former
employer or other person to whom you have an obligation of
confidentiality.  Rather, you will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.  You agree that you will not bring onto Company premises any
unpublished documents or property belonging to any former employer or other
person to whom you have an obligation of confidentiality.  You hereby represent
that your employment does not create a conflict with any agreement between you
and a third-party.

4.No Conflicts. During the term of your employment with the Company, except on
behalf of the Company, you agree not to directly or indirectly, whether as an
officer, director, employee, stockholder, partner, proprietor, associate,
representative, consultant, agent, or in any capacity whatsoever, engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
which is known by you to compete directly with the Company, throughout the
world, in any line of business engaged in (or planned to be engaged in) by the
Company; provided, however, that you may own, as a passive investor, securities
of any publicly-held competitor corporation, so long as your direct holdings in
any one such corporation shall not in the aggregate constitute more than 1% of
the voting stock of such corporation.

5.At-Will Employment Relationship. Your employment relationship is at will,
meaning either you or the Company may terminate your employment relationship at
any time, with or without Cause, and with or without advance notice. In
addition, the Company may modify the other terms and conditions of your
employment, including, but not limited to, compensation, benefits, position,
title, reporting relationship and office location, from time to time in its sole
discretion. Your at-will employment relationship can only be changed in a
written agreement signed by you and the CEO or by a duly authorized member of
the Board.

6.Severance Benefits.

(a)Termination by the Company without Cause; Termination Due to Death or
Disability; or Resignation for Good Reason Within 90 Days of Your Start
Date.  If at any time prior to the 90th day following the Start Date (the
“Interim Period”), the Company terminates your employment without Cause, or your
employment terminates due to your death or permanent disability, or you resign
for Good Reason, and provided such termination constitutes a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition thereunder, a “Separation from Service”),
then subject to your obligations below, the Company will provide you the
following severance benefits:

(i)the Company will make severance payments to you in the form of salary
continuation payments for a period of two (2) months at the rate of your base
salary in effect as of your termination date, less required and designated
payroll deductions and withholdings;

 

--------------------------------------------------------------------------------

[ggvz1jvmtnyw000001.jpg]

September 9, 2019

Page 3

 

 

(ii)the vesting of the outstanding Options and RSUs as of your termination date
shall be accelerated such that 1/48th of each (i.e. 1/48th of the Options and
1/48th of the RSUs) will be deemed vested for each full month you served as
Interim CFO, as of your termination date.

(iii)For purposes of clarity, if you receive severance benefits under this
section 6(a), you shall not be eligible for severance benefits under section
6(b) or 6(c).

(b)Termination by the Company without Cause; Termination Due to Death or
Disability or Resignation for Good Reason Prior to a Change in Control and After
the Interim Period. If at any time prior to a Change in Control, or more than
thirteen (13) months after a Change in Control, the Company terminates your
employment without Cause, or your employment terminates due to your death or
permanent disability, or you resign for Good Reason, and provided such
termination constitutes a Separation from Service, and if such termination
occurs following expiration of the Interim Period, then subject to your
obligations below, the Company will provide you the following severance
benefits:

(i)the Company will make severance payments to you in the form of salary
continuation payments for a period of nine (9) months at the rate of your base
salary in effect as of your termination date, less required and designated
payroll deductions and withholdings; and

(ii)if you timely elect continued health insurance coverage under COBRA, the
Company will reimburse you the cost of your COBRA premiums to continue your
coverage (including coverage for eligible dependents, if applicable) (“COBRA
Premiums”) through the period (the “COBRA Premium Period”) starting on the
Separation Date and ending on the earliest to occur of: (x) nine (9) months
after your termination (y) the date you become eligible for group health
insurance coverage through a new employer; or (z) the date you cease to be
eligible for COBRA continuation coverage for any reason, including plan
termination. In the event you become covered under another employer's group
health plan or otherwise cease to be eligible for COBRA during the COBRA Premium
Period, you must immediately notify the Company in writing of such event.

(iii)For purposes of clarity, if you receive severance benefits under this
section 6(b), you shall not be eligible for severance benefits under section
6(a) or 6(c).

(c)Termination by the Company without Cause or Resignation for Good Reason
Following a Change in Control and After the Interim Period. If at any time
within thirteen (13) months after a Change in Control, the Company terminates
your employment without Cause, or you resign for Good Reason, and provided such
termination constitutes a Separation from Service, and if such termination
occurs following expiration of the Interim Period, then subject to your
obligations below, the Company will provide you with the following severance
benefits:

(i)the Company will make severance payments to you in the form of salary
continuation payments for a period of twelve (12) months at the rate of your
base salary in effect as of your termination date, less required and designated
payroll deductions and withholdings;

(ii)if you timely elect continued health insurance coverage under COBRA, the
Company will reimburse you for your COBRA Premiums through the period (the “CIC
COBRA Premium Period”) starting on the Separation Date and ending on the
earliest to occur of: (x) twelve (12) months after your termination (y) the date
you become eligible for group health insurance coverage through a new employer;
or (z) the date you cease to be eligible for COBRA continuation coverage for any
reason, including plan termination. In the event you become covered under
another employer's group health plan

 

--------------------------------------------------------------------------------

[ggvz1jvmtnyw000001.jpg]

September 9, 2019

Page 4

 

 

or otherwise cease to be eligible for COBRA during the CIC COBRA Premium Period,
you must immediately notify the Company in writing of such event; and

(iii)the vesting of any then-outstanding stock options/awards as of your
termination date shall be accelerated in full as of your termination date.

(iv)For purposes of clarity, if you receive severance benefits under this
section 6(c), you shall not be eligible for severance benefits under section
6(a) or 6(b).

(d)The severance benefits described above are conditional upon (a) your
continuing to comply with your obligations under your Proprietary Information
Agreement; and (b) your delivering to the Company an effective, general release
of claims in favor of the Company in a form acceptable to the Company within 30
days following your Separation from Service. The salary continuation payments
will be paid in equal installments on the Company’s regular payroll schedule and
will be subject to applicable tax withholdings over the period outlined above
following the date of your Separation from Service; provided, however, that no
payments will be made prior to the 30th day following your Separation from
Service. On the 30th day following your Separation from Service, the Company
will pay you in a lump sum the salary continuation payments that you would have
received on or prior to such date under the original schedule but for the delay
while waiting for the 30th day in compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the effectiveness of the
release, with the balance of the salary continuation payments being paid as
originally scheduled.

7.Definitions.

(a)Cause. For purposes of this Agreement, “Cause” is defined as any of the
following: (i) theft, dishonesty, or falsification of any employment or Company
record; (ii) conviction (including any plea of guilty or nolo contendere) of a
felony or any criminal act that impairs your ability to perform your duties with
the Company; (iii) failure or inability to perform any reasonable assigned
duties after notice from the Company of, and a reasonable opportunity to cure,
such failure or inability, if capable of cure; (iv) improper disclosure of the
Company’s confidential or proprietary information; (v) commission of an
intentional or grossly negligent act that has a material detrimental effect on
the Company’s reputation or business; or (vi) any material breach of any written
agreement with the Company, which breach is not cured pursuant to the terms of
such agreement, if capable of cure, or a material breach of a confidentiality or
proprietary information and inventions agreement, which breach shall be deemed
non-curable.

(b)Change in Control. For purposes of this Agreement, the definition of a
“Change in Control” is as defined in section 13(i) of the Company’s 2019 Equity
Incentive Plan.

(c)Good Reason. For purposes of this Agreement, you will have “Good Reason” for
your resignation from your employment with the Company if any of the following
actions are taken by the Company without your express written consent:

(i)any failure by the Company to pay, or any material reduction by the Company
of (a) your base salary in effect immediately prior to such failure to pay or
reduction (unless reductions comparable in amount and duration are concurrently
made generally for employees of the Company with responsibilities,
organizational level and title comparable to your own), or (b) your bonus
compensation amount eligibility, if any, in effect immediately prior to the date
of such failure to pay or such reduction (subject to applicable performance
requirements with respect to the actual amount of bonus compensation you earn);

 

--------------------------------------------------------------------------------

[ggvz1jvmtnyw000001.jpg]

September 9, 2019

Page 5

 

 

(ii)the assignment of any duties, or the reduction of your responsibilities or
duties, that are materially inconsistent with your position, duties,
responsibilities and status with the Company immediately prior to such
assignment or reduction; provided, however, that your assignment to an operating
division of an acquiring company that includes the business of the Company
following an acquisition, pursuant to which your duties are commensurate with
the duties you had before the acquisition, except that the business of the
Company is no longer independent but contained in a division, shall not be
deemed a material reduction of your responsibilities, duties, or status
hereunder and your resignation in connection therewith shall not be deemed for
“Good Reason;”

(iii)the relocation of your principal place of employment to a location that is
more than fifty (50) miles from the County of San Mateo in the State of
California;

provided, however, that to resign for Good Reason, you must (1) provide written
notice to the CEO within 30 days after the first occurrence of the event giving
rise to Good Reason setting forth the basis for your resignation, (2) allow the
Company at least 30 days from receipt of such written notice to cure such event,
and (3) if such event is not reasonably cured within such period, your
resignation from all positions you then hold with the Company is effective not
later than 90 days after the expiration of the cure period

8.Code Section 409A. It is intended that all of the benefits and payments under
this Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Code Section 409A provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.
If not so exempt, this Agreement (and any definitions hereunder) will be
construed in a manner that complies with Code Section 409A and incorporates by
reference all required definitions and payment terms. For purposes of Code
Section 409A (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), your right to receive any installment payments
under this Agreement (whether severance payments, reimbursements or otherwise)
will be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder will at all times be considered
a separate and distinct payment. Notwithstanding any provision to the contrary
in this Agreement, if you are deemed by the Company at the time of your
Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then if delayed commencement of any
portion of such payments is required to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under Section
409A, the timing of the payments upon a Separation from Service will be delayed
as follows: on the earlier to occur of (i) the date that is six months and one
day after the effective date of your Separation from Service, and (ii) the date
of the your death (such earlier date, the “Delayed Initial Payment Date”), the
Company will (A) pay to you a lump sum amount equal to the sum of the payments
upon Separation from Service that you would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payments had not been
delayed pursuant to this paragraph, and (B) commence paying the balance of the
payments in accordance with the applicable payment schedules set forth above. No
interest will be due on any amounts so deferred.

9.Entire Agreement. This Agreement, including Exhibit A and Exhibit B,
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with respect to the terms and conditions of your
employment. If you enter into this Agreement, you are doing so voluntarily, and
without reliance on any promise, warranty, representation or agreement, written
or oral, other than those expressly contained herein. This Agreement supersedes
any and all promises, warranties, representations or agreements, whether oral or
written, including the Offer Letter. This Agreement may not

 

--------------------------------------------------------------------------------

[ggvz1jvmtnyw000001.jpg]

September 9, 2019

Page 6

 

 

be amended or modified except by a written instrument signed by you and a duly
authorized member of the Board.

10.Enforceability. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement, and the Agreement, including the
invalid or unenforceable provisions, shall be enforced insofar as possible to
achieve the intent of the parties.

11.Binding Nature. This Agreement will be binding upon and inure to the benefit
of the personal representatives and successors of the respective parties hereto.

12.Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of California without regard to conflicts of law
principles.

13.Miscellaneous. With respect to the enforcement of this Agreement, no waiver
of any right hereunder shall be effective unless it is in writing. For purposes
of construction of this Agreement, any ambiguity shall not be construed against
either party as the drafter. This Agreement may be executed in more than one
counterpart, and signatures transmitted via facsimile shall be deemed equivalent
to originals.




 

--------------------------------------------------------------------------------

[ggvz1jvmtnyw000001.jpg]

September 9, 2019

Page 7

 

 

 

If these revised terms of your employment with Sonim are acceptable to you,
please sign this Agreement and return it to me.

Sincerely,
Sonim Technologies, Inc.

/s/ Robert J. Plaschke

Robert J. Plaschke
Chief Executive Officer

Understood and agreed to:

/s/ Robert Tirva
Robert Tirva
Interim Chief Financial Officer

September 11, 2019
Date

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A: CASH BONUS PLAN

A.

Subject to the discretion of the Board of Directors of the Company (the
“Board”), you will be eligible for an annual Bonus that will be based upon the
“EBITDA” (as defined below) performance of the Company and the following
guidelines:

Year

Target Bonus

EBITDA Target

2019

2020, beyond

50% of Annual Salary

50% of Annual Salary

$10,484,000

To Be Determined

“EBITDA” is defined as:

 

•

Operating Profit

 

•

Add back: depreciation, amortization, interest and taxes

 

•

Less: all cash disbursements due employees under the Cash Bonus Plan for the
current year

B.

The Board will determine the actual bonus to which you are entitled each year
using a formula mutually agreed upon at the beginning of each year.

C.

The Company’s EBITDA for each year shall be approved by the Board as soon as
practicable following completion of the respective year-end audit (the date of
such determination, the “Determination Date”). The Company’s EBITDA targets for
2020 and beyond will be approved by the Board annually, which approval is
expected to occur prior to January 31 each year.  The Company’s EBITDA result
for a year in which a Change in Control occurs shall be determined without
taking into consideration any costs associated with the Change in Control that
affect the Company’s financial results for that year.

D.

If approved, bonus payments will be made annually and in accordance with
Company’s standard policies and procedures. Payment shall be conditioned on (1)
you being in the Company’s continuous service through the relevant year’s
Determination Date and (2) Sonim maintaining an agreed upon minimum cash balance
at the end of the fiscal quarter immediately preceding the respective
Determination Date. In the event any approved bonus amounts are not paid
pursuant to the foregoing subsection (2), such amounts shall be paid to you when
and if Sonim achieves the cash balance, at which time you must be in the
Company’s continuous service to earn and receive such bonus payment.




 

--------------------------------------------------------------------------------

 

EXHIBIT B: PROPRIETARY INFORMATION AGREEMENT

 

 